Citation Nr: 0506736	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied the appellant's claims of service 
connection for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318.  The appellant is the surviving spouse of 
the veteran and she perfected an appeal of these 
determinations to the Board.

When this appeal was previously before the Board in July 
2003, this matter was remanded for further development and 
adjudication.  This having been completed, the case is again 
before the Board.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2000 at the age of 85; 
the immediate cause of the veteran's death as shown on the 
death certificate was carcinoma of the stomach; no other 
conditions were identified as significant in contributing to 
his death; an autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for gastrectomy syndrome, evaluated at 20 
percent disabling, and ventral hernia, evaluated at 20 
percent disabling; for a combined total evaluation of 40 
percent disabling.

3.  The evidence shows that the veteran's carcinoma of the 
stomach did not have its onset during service, did not 
develop within one year of his discharge, and is not 
otherwise related to a disease or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(a)(2)(i) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

The VCAA also includes notification provisions, requiring VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In January 2002 and December 2003 letters, VA notified the 
appellant of the VCAA and VA's obligations under the act, to 
include the evidence needed to support her claim.  In the 
discussion contained in this letter, the appellant was 
effectively furnished notice of the types of evidence that 
she needed to send to VA in support of her claim, as well as 
the types of evidence VA would assist in obtaining.  The 
appellant was informed of her responsibility to identify, or 
to submit directly to VA, evidence showing the cause of 
death, evidence of an injury, disease or other event in 
service, and medical evidence of a relationship between an 
injury, disease, or event in service and the cause of the 
veteran's death.  The letters informed the appellant that 
this evidence could consist of a copy of the death 
certificate, medical records or medical opinions, including a 
medical opinion from the appellant's own doctor.  Further, 
the appellant was informed of the evidence obtained or 
received by VA, and that VA would assist her in obtaining 
medical records she identified as related to the claim.  The 
letters in effect requested that the appellant provide VA 
with or identify any additional evidence that she possessed 
or knew of that could help to substantiate her claim.  Thus, 
the Board finds that VA complied with the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records in support of the claim.  In this 
regard, the veteran's service medical records and death 
certificate are associated with the claims folder.  Pertinent 
hospital and medical records have also been obtained and 
associated with the claims folder, and a VA examination was 
performed in connection with the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument and additional evidence.  The 
appellant has not alleged that there are any outstanding 
medical records or records tending to show a relationship 
between the veteran's service and the cause of his death.  
The appellant also submitted a statement in September 2004 
indicating that she has no further evidence to submit and to 
process the appeal at the earliest convenience.  The Board 
consequently finds that the duty to assist the appellant in 
obtaining records in connection with the instant appeal has 
been fulfilled.  38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran who 
served for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops a chronic 
disorder, such a malignant tumor, to a compensable degree 
within a prescribed period after separation from service (one 
year for a malignant tumor), such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2004).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on February [redacted], 2000 at the age of 85.  The cause of the 
veteran's death as shown on the death certificate was 
carcinoma of the stomach, which was the sole disability 
listed as the immediate cause of death.  No other conditions 
were identified as significant in contributing to his death 
and an autopsy was not performed.

The appellant does not contend, and the evidence does not 
establish, that the veteran had any form of cancer in 
service, or that a malignant tumor was present to a 
compensable degree within one year after service.  Indeed, 
the earliest evidence that the veteran had stomach cancer was 
eight months prior to his death in 2000, fifty-five years 
after the veteran's discharge from active duty.  The veteran 
died shortly after the cancer was discovered.  Instead, the 
appellant contends that the veteran's service-connected 
disabilities, gastrectomy syndrome and ventral hernia, caused 
or contributed to his death, and that the veteran's 1947 
subtotal gastrectomy prevented or limited the doctor's 
ability to treat the veteran's cancer once diagnosed.

In order to determine the cause of the veteran's death in 
relation to the veteran's military service and his service-
connected disabilities, the veteran's claims file was 
referred to a VA examiner for review in April 2004.  The 
examiner, Chief of GI Clinics at the Providence VA Medical 
Center, noted at the outset of his report that he had 
reviewed the veteran's medical records.  He noted the 
veteran's ulcer and gastric surgery from 1947 and noted that 
the records from that period indicated only the presence of 
peptic ulcer disease with no evidence of cancer at the time.  
The records indicate that the veteran did well over the 
intervening years with small soft meals.  In 1999 the veteran 
developed upper GI bleeding.  After an upper GI endoscopy was 
performed, he was diagnosed with poorly differentiated 
adenocarcinoma.  The veteran passed away in February 2000.  
When addressing the question of the relationship between the 
veteran's gastric condition and his death from stomach 
cancer, the examiner stated that "I do not see how his 
diagnosis of a gastric cancer over 45 years later would be 
necessarily related to that initial service connection.  Even 
if one were to make a connection between the surgery itself, 
i.e., the gastrectomy and the development of gastric cancer, 
this would still have been after the veteran left the 
service.  Based on the information available to me from the 
medical records provided at the Providence Veteran's Affairs 
Medical Center I do not see a clear connection between the 
peptic ulcer disease that may have been in existence at the 
time when the veteran was in the military service and his 
diagnosis of gastric adenocarcinoma over 45 years later."

At this point the Board notes that the appellant, through her 
representative, has challenged the adequacy of the April 2004 
VA examiner's opinion.  Specifically, the appellant contends 
that the examiner (i) was not aware of the veteran's ongoing 
peptic ulcers and stomach problems when he was discharged 
from the service, and (ii) did not address each question 
delineated in the Board's July 2003 remand, specifically the 
question regarding whether the 1947 subtotal gastrectomy so 
limited the ability to aggressively treat the veteran's 
stomach cancer that it hastened his death.  The Board notes, 
however, that the examiner did note the presence of peptic 
ulcer disease in 1947 and assumed, for purposes of his 
opinion, that it was also present in service.  And while it 
appears that the examiner did not specifically address the 
question regarding the effects of the 1947 surgery on the 
veteran's later treatment for cancer, the Board finds this 
omission to be harmless.  The examiner clearly stated that 
there was no medical evidence linking the veteran's service-
connected stomach condition to his later cancer.  And while 
the residuals of the 1947 surgery may have possibly hindered 
treatment for his cancer, the legal standard for finding 
service connection in this case is not whether the service-
connected disability hindered treatment, but rather whether 
the evidence establishes that such disability was either the 
principal or contributory cause of death.  The examiner 
clearly answered this question in the negative.

In sum, service connection will be granted to a veteran that 
develops a chronic disorder, such as a malignant tumor, in 
service or to a compensable degree within a prescribed period 
after separation from service (one year for a malignant 
tumor).  38 C.F.R. § 3.309(a).  Here, however, the evidence 
does not show that the veteran was found to have any cancer 
in service or within one year of his discharge from service.  
The record also contains no medical evidence or opinion 
indicating a nexus between any incident of service or a 
service-connected disability and the cause of the veteran's 
death.  No medical evidence of record that shows that a 
disability of service origin substantially or materially 
contributed to cause the veteran's death.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's heroic service in World War 
II.  The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 

III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In this case, the veteran died in February 2000.  The 
immediate cause of death was carcinoma of the stomach.  No 
other conditions were identified as significant in 
contributing to his death and no autopsy was performed.

At the time of the veteran's death, he was service connection 
for gastrectomy syndrome, evaluated at 20 percent disabling, 
and ventral hernia, evaluated at 20 percent disabling; for a 
combined total evaluation of 40 percent disabling.  

Based on the foregoing, because the veteran was not in 
receipt of or entitled to receive compensation at the rate of 
100 percent (total rating) due to service-connected 
disability for a period of ten or more years immediately 
preceding his death, the appellant is not entitled to DIC in 
this case.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


